Sutton, J.
1. Where in a suit against two named defendants for damage to plaintiff’s automobile, caused by a collision with an automobile owned by the defendants and being driven by one of them, in which it was alleged that the defendants “are engaged in the manufacture and repair of safes and locks, and that the defendant Akridge makes calls, using the automobile for the use and benefit of the defendants” Downs, trading as O. O. Downs Safe & Lock Works, and Akridge, and that the defendant Akridge is an employee and agent for the defendant Downs trading as aforesaid, service was had on both defendants personally, and the plaintiff dismissed the suit as to Downs and proceeded against Akridge, it became a proper suit against that defendant individually, and not as a partner.
2. There was evidence to the effect that the repairs to the plaintiff’s automobile after being damaged by the collision with the automobile of the defendants cost him $36, and -there was evidence to the effect that the plaintiff’s automobile had depreciated in value as a result of the collision from $75 to $100. In these circumstances, the amount of the judgment of the trial judge of the municipal court of Atlanta (the case being tried before him without the -intervention, of a jury), in favor of the plaintiff for $50, was not unauthorized.
*7Decided October 14, 1933.
Rehearing denied December 1, 1933.
Morris Macks, for plaintiff in error.
J. Robert Morris, Thomas R. McLemore, Joe F. Watkins, John W. Bolton, contra.
3, There was evidence tending to establish the allegations of the petition that the collision was caused by the negligence of the driver of the automobile of the defendants, who was the defendant against whom the case finally proceeded to judgment; and as the amount of the judgment was authorized by the evidence, the judgment in the plaintiff’s favor was fully supported by the evidence.
4. There being no error of law committed on the trial of the case, the judge did not err in overruling the defendant’s motion for new trial, and the judge of the superior court properly affirmed the judgment of the appellate division of the municipal court of Atlanta, affirming the judgment of the trial judge.

'Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.